UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Empire Commercial & Industrial Corporation (Name of registrant as specified in its charter) Nevada 27-3327727 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2665 Strichen Avenue Henderson, Nevada 89044 (702) 401-6405 (Address and telephone number of registrant’s principal executive offices) Harold P. Gewerter, Esq. Law Offices of Harold P. Gewerter, Esq., Ltd. 2705 Airport Drive North Las Vegas, Nevada 89032 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered per Share ($) Fee($) Shares of Common Stock, par value $40,000 1 4,000,000 shares are being offered by a direct offering at the price of $.01 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Empire Commercial & Industrial Corporation 4,000,000 Shares of Common Stock $0.01per share $40,000 Maximum Offering Empire Commercial & Industrial Corporation (“Company”) is offering on a best-efforts basis a maximum of 4,000,000 shares of its common stock at a price of $0.01 per share. This is the initial offering of Common Stock of Empire Commercial & Industrial Corporation and no public market exists for the securities being offered.The Company is offering the shares on a “self-underwritten”, best-efforts all-or-none basis directly through our officer and director.The shares will be offered at a fixed price of $.01 per share for a period not to exceed 180 days from the date of this prospectus. There is no minimum number of shares required to be purchased. Steve McFadden, the sole officer and director of Empire Commercial & Industrial Corporation, intends to sell the shares directly.No commission or other compensation related to the sale of the shares will be paid to our officer and director.The intended methods of communication include, without limitations, telephone, and personal contact.For more information, see the section titled “Plan of Distribution” and “Use of Proceeds” herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Empire Commercial & Industrial Corporation.A Trust Account will hold all the subscription funds pending placement of the entire offering.This offering is on a best-effort, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction. The Officer and director of the issuer and any affiliated parties thereof will not participate in this offering. The offering shall terminate on the earlier of (i) the date when the sale of all 4,000,000 shares is completed or (ii) one hundred and eighty (180) days from the date of this prospectus.Empire Commercial & Industrial Corporation will not extend the offering period beyond one hundred and eighty (180) days from the effective date of this prospectus. Empire Commercial & Industrial Corporation is a development stage, start-up company and currently has minimal operations. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a complete loss of your investment. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Prior to this offering, there has been no public market for Empire Commercial & Industrial Corporation’s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled “Risk Factors” herein. 1 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.EMPIRE COMMERCIAL & INDUSTRIAL CORPORATION MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHISE THE OFFER OR SALE IS NOT PERMITTED. Empire Commercial & Industrial Corporation does not plan to use this offering prospectus before the effective date. The date of this Prospectus is , 2010. 2 Table of Contents PART I: INFORMATION REQUIRED IN PROSPECTUS 5 SUMMARY OF PROSPECTUS 5 General Information about the Company 5 The Offering 6 RISK FACTORS 8 RISKS ASSOCIATED WITH THIS OFFERING 10 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 13 PLAN OF DISTRIBUTION 13 Offering will be Sold by Our Officer and Director 13 Terms of the Offering 14 Deposit of Offering Proceeds 15 Procedures and Requirements for Subscription 15 DESCRIPTION OF SECURITIES 15 INTEREST OF NAMED EXPERTS AND COUNSEL 15 DESCRIPTION OF OUR BUSINESS 16 General Information 17 Business Overview 17 Product Development 17 Industry Analysis 17 Marketing 23 Growth Strategy of the Company 23 Competitor Analysis 24 12 Month Growth Strategy and Milestones 24 Patents and Trademarks 26 Need for any Government Approval of Products or Services 26 Government and Industry Regulation 26 Research and Development Activities 26 Environmental Laws 26 Employees and Employment Agreements 26 DESCRIPTION OF PROPERTY 26 LEGAL PROCEEDINGS 27 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 27 FINANCIAL STATEMENTS 29 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 38 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE 40 FINANCIAL DISCLOSURE 41 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 41 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 42 EXECUTIVE COMPENSATION 42 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 FUTURE SALES BY EXISTING STOCKHOLDERS 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 44 INDEMNIFICATION 44 AVAILABLE INFORMATION 44 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 46 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 46 INDEMNIFICATION OF DIRECTORS AND OFFICERS 46 RECENT SALES OF UNREGISTERED SECURITIES. 47 EXHIBITS. 47 UNDERTAKINGS 47 3 PART I: INFORMATION REQUIRED IN PROSPECTUS EMPIRE COMMERCIAL & INDUSTRIAL CORPORATION 2665 STRICHEN HENDERSON, NEVADA 89044 (702) 401-6405 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus. In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to “Empire Commercial & Industrial Corporation”. General Information about the Company Empire Commercial & Industrial Corporation was incorporated in the State of Nevada on August 20, 2010. Empire Commercial and Industrial Corporation’s primary business is real estate brokerage services for tenants/occupiers and property owners in the office, industrial and retail sectors.We foresee office leasing and sales services as being the largest segment of our brokerage activity.We plan on hiring professionals in the sole capacity to address owner/tenant or owner/investor needs.The industrial sector includes services such as sales, lease, sublease, and company relocation.Professional industrial consulting services include infrastructure design, marketing of specialty buildings, and build-to-suit industrial facilities.Our retail services shall include market identification, store placement strategy, and market potentials on a customized level.The Empire retail services professional can serve the retailer or the retail property owner to become a valued partner in the decision making process. Empire Commercial & Industrial Corporation is a development stage company that has not significantly commenced its planned principal operations. Empire Commercial & Industrial Corporation operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Development of the Empire Commercial & Industrial Corporation business plan; 2. Completed detailed Internal Control and Procedures Manual to serve as a foundation, mapping tool and checks and balances tool, for developing all phases of our operations; 3. Initiated working on sales and marketing material; 4. Conducted and continue to monitor the conditions of our initial market and specifically the office, industrial, and retail sectors; Empire Commercial & Industrial Corporation is attempting to become operational and hopes to start generating revenue approximately six months after the closing of the public offering.In order to generate revenues, Empire Commercial & Industrial Corporation must address the following areas: 1. Provide the highest level of market knowledge available to clients and the business community through the integration of demographic and mapping technologies and developing socio-economic models which allow for strategic market positioning and real estate forecasting. 2. Achieve brand recognition as a commercial real estate company serving the Southern Nevada Market. 3. Grow Brokerage and Client Services into new geographic markets. 4. Continuously review our corporate structure to coincide with projected revenues and expenses in an effort to build a company for long-term success. 5. Recruit and hire experienced mid level agents with five or more years of commercial real estate experience in the Las Vegas market.Focus recruiting efforts on those agents who are at the mid level of 5-8 years of experience.Specifically target individuals who display talents for establishing upper level management. 6. Raise company identity by increased inventory control and tenant control.Establish an aggressive program to significantly increase market share of listings and tenant representation. 4 7. Gather and maintain the most accurate and current information available as it pertains to the Greater Las Vegas Market. Offer more diversification of reports and market analysis to our clients and the business community.Empire Commercial & Industrial Corporationwill strive to produce and maintain the most accurate market information available in the markets where Empire Commercial & Industrial Corporation operates.Collect, confirm and report building-by-building data, sales and lease comps in Office, Industrial and Retail property types. 8. Achieve brand and Company recognition as a commercial real estate company initially serving the Greater Nevada Market.Create a Marketing Department responsible for enhancing and developing a consistent corporate quality image in regards to marketing materials, advertising, public relations and promotional materials used both internally and publicly carrying the Empire Commercial & Industrial Corporation name.The creation of a Marketing Department will significantly add to the efficiency and productivity of Agents, and staff, increasing revue production and significantly improving our response to our clients needs. 9. Provide research and market information for our clients based on social and economic modeling and its effects on the greater Las Vegas real estate market.Engage the services of an economist to provide Empire Commercial & Industrial Corporation specialized and proprietary analysis of the economic impact of market velocity on the real estate market. To develop trend models and demographic impacts on land use, job demand, income and other demographic issues. To assist our Marketing Director in writing press releases and newsworthy articles on our behalf. Grow brokerage, property management and client services into new geographic markets.Enter the following markets by merger, acquisition or sub-licensing with options to purchase existing Commercial Real Estate Firms in Reno, Tucson, San Diego, Albuquerque and Phoenix. Leverage the senior agents by developing a new base of earning capacity for future revenue growth.Recruit and hire “new to the business” agents to go thru the Empire Commercial & Industrial Corporation intensive training program. Run our Company ethically and responsibly and conduct our business and ourselves ethically and responsibly. The Company believes that raising $40,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital raised has been budgeted to establish our infrastructure and to become a fully reporting company. We hope that the recurring revenues from commissions and fees will be sufficient to support ongoing operations. Unfortunately, this can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from commissions and fees earned will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Empire Commercial & Industrial Corporation currently has one officer and director. This individual allocates time and personal resources to Empire Commercial & Industrial Corporation on a part-time basis and devotes approximately 10 hours a week to the Company. As of the date of this prospectus, Empire Commercial & Industrial Corporation has 8,000,000 shares of $0.001 par value common stock issued and outstanding. Empire Commercial & Industrial Corporation has administrative offices located on the premises of our President, Steve McFadden, which he provides on a rent free basis.The address is 2665 Strichen Avenue, Henderson, Nevada 89044. Empire Commercial & Industrial Corporation’s fiscal year end is July 31. 5 The Offering The following is a brief summary of this offering.Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Securities Being Offered: 4,000,000 shares of common stock, par value $.001 Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days.In the event we do not sell all of the shares before the expiration date of the offering, all funds raised will be promptly returned from the escrow account and returned to the investors, without interest or deduction. Escrow Account: The proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Empire Commercial & Industrial Corporation” and will be deposited in a non-interest/minimal interest bearing bank account until all offering proceeds are raised. All subscription agreements and checks should be delivered to Law Offices of Harold P. Gewerter, Esq. Failure to do so will result in checks being returned to the investor, who submitted the check. Empire Commercial & Industrial Corporation trust agent, Harold p. Gewerter, Esq. acts as legal counsel for Empire Commercial & Industrial Corporation and is therefore not an independent third party. Net Proceed to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 8,000,000 common shares Number of Shares Outstanding After the Offering: 12,000,000 common shares The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Empire Commercial & Industrial Corporation assets, book value, historical earnings, or net worth. Empire Commercial & Industrial Corporation will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, equipment, office supplies, rent, salaries/contractors, and sales and marketing expenses. The Company has not presently secured an independent stock transfer agent. Empire Commercial & Industrial Corporation has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for Empire Commercial & Industrial Corporation common stock exists. Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from Empire Commercial & Industrial Corporation financial statements.The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Empire Commercial & Industrial Corporation has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. 6 Statement of operations data EMPIRE COMMERCIAL & INDUSTRIAL CORPORATION (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE PERIOD (INCEPTION) AUGUST 20, 2, 2010 (Inception) August 20, 2010 to SEPTEMBER 30, Revenue $
